DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/4/2019 and 04/02/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement were considered by the examiner.


Specification
The specification is objected to as reference number 40 is assigned to a roller [0055] and to a floor surface/floor area [0058]; and reference numbers 40 and 50 are used to defined the floor area in [0058] and [0062] respectively.

Claim Objections
Claims are objected to because of the following informalities. The Office recommends the following corrections:
Claim 20,21,38; wherein the evaluation unit is configured to calculate a transit time signal from 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 20-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Balzani (US20170006837).
Regarding Claim 20, Balzani teaches an animal surveillance device for detecting stationary objects in an animal housing facility, comprising:
a noncontact scanner adapted to emit electromagnetic radiation and to receive a reflection of the electromagnetic radiation, the scanner including at least one scanner unit comprising a transmitter for transmitting an electromagnetic scanning beam in a predetermined direction and a receiver for receiving a reflection of the scanning beam from the predetermined direction (please map here), such that the scanner is adapted to move along a row of cages or housing units and produces and analyses a single transmit time profile for the row of cages or housing units to determine a location precisely to localise an animal that has been identified (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”, [0030] “The term ‘telemetry measurement sensor’ is used to indicate a sensor that is capable of detecting the distance of solid bodies by emitting rays whose path can be established.”, and [0031] “The term ‘two-dimensional laser scanner’ is used to indicate a device that is capable of detecting solid bodies within its range, by way of the reflection of a series of laser beams”. [0044] Such means 23 for translation from top to bottom and vice versa are constituted, for example, by a carriage 24 with an electric gearmotor 25 on board which is adapted to drive a toothed belt with an omega-shaped path [0045] Alternatively, such means for translation from top to bottom and vice versa are constituted by a carriage 24 with an electric gearmotor 25 on board which is adapted to drive a rack-and-pinion system. [0058] The supporting structure 12, thanks to the means for translation, in parallel to the direction of the length of the cages 15, of the post-like element 21, and thanks to the means 23 for translation from top to bottom and vice versa for the carriage 24, makes it possible to use a single telemetry measurement sensor 14, moved in a preset manner.) Fig. 1; [0051] “The hoppers are loaded with the fodder in a preset starting position, and are moved by way of a chain, which is actuated by a motor located on one of the two sides in a fixed position.”, [0052] “Such column, with its movement means, lends itself well to the use of the apparatus 10 according to the invention as described above.”, [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”, and [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”; and
an electronic evaluation unit in signal communication with the scanner and adapted to evaluate signals received from the scanner (Fig. 2; [0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”);
wherein the evaluation unit is configured to calculate a transit time signal from the reflected signal emitted from the scanner unit and from  a transit time of the signal and to produce a transit time profile for the scanner unit from the transit time signal received over a period ([0032] “When a single beam is reflected by a body, the sensor detects its angle and distance, measuring its airborne time (using the principle of sonar).”, [0040] “The term ‘laser scanner’ is used to indicate, as mentioned above, any sensor that emits a laser beam and is capable of returning the distance of the point detected thanks to the measurement of the airborne time of the reflected beam; this type of analysis differs considerably from other systems such as artificial vision, in that it makes it possible to analyze the space occupied instead of images produced from the environment.”, and [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”).

record, in a calibration mode, a first transit time profile and to store the first transit time profile as a transit time profile pattern in the transit time profile memory (Figs. 1-2; [0055] ”The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”, and [0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”. Note the first scan is the scan in calibration mode); and 
record, in a surveillance mode, a second transit time profile and then any further transit time profiles, and to compare the second transit time profile and each further transit time profile with the transit time profile pattern (Figs. 1-2; [0055] ”The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”, [0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings”, [0016] “emitting a signal indicating the presence of a motionless animal.”, and [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm; such report is sent to an operator who is thus called on to go and remove the dead animal”. Note that multiple scans are performed and any scan after first scan and be scanning in surveillance mode).
 Balzani teaches the animal surveillance device, but stops short explicitly disclosing the evaluation unit includes a counting means and is configured to store in the counting means the number of structures detected at regular time intervals and/or at regular spatial intervals by the scanner. 
However, Balzani already admitted counting dead animals for a status report: [0063] “By then suitably comparing the sequence of mappings, outlines that are motionless for a determined period of time are reported as possibly dead animals.”, and [0066] “All the data recorded by the system, like the positions of the dead bodies and the removal times, are logged in a history file, so that they can be consulted subsequently.” 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Balzani’s counting means will count the motionless dead animals together with the motionless structures of the stacked cages. Furthermore, Balzani’s Figs. 1 and 6 clearly show periodical structure of the stacked cages. The person of ordinary skill in the art would have recognized that the motionless structures of stacked cages, identified by the scanning means, will display regular spatial intervals. 

Thus, Balzani obviates the evaluation unit includes a counting means and is configured to store in the counting means the number of structures detected at regular time intervals and/or at regular spatial intervals by the scanner.




Regarding Claim 21, Balzani teaches the animal surveillance device according to claim 20, and, further,
the scanner includes at least two vertically spaced-apart scanning units (Figs. 6-7; [0080] “In such variation of embodiment, the scanning means 111 are constituted by a series of telemetry measurement sensors, for example 114, 114a, 114b and 114c, which are supported in a position fixed to the same post-like element 21, mutually spaced apart so that one operates for each one of the rows of cages 15a, 15b and 15c.”), 
each of the scanning units comprising:
a transmitter for transmitting an electromagnetic scanning beam in a predetermined direction (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”, and [0030] “The term ‘telemetry measurement sensor’ is used to indicate a sensor that is capable of detecting the distance of solid bodies by emitting rays whose path can be established.”); and 
a receiver for receiving a reflection of the scanning beam from said predetermined direction (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”, and [0031] ‘’The term ‘two-dimensional laser scanner’ is used to indicate a device that is capable of detecting solid bodies within its range, by way of the reflection of a series of laser beams”);
wherein the evaluation unit is configured to calculate a transit time signal from the  reflected signal emitted from the scanner unit and from the transit time of the transmit time signal and to produce a transit time profile for each of the scanning units from the transit time signals received over a period ([0032] “When a single beam is reflected by a body, the sensor detects its angle and distance, measuring its airborne time (using the principle of sonar).”, [0040] “The term ‘laser scanner’ is used to indicate, as mentioned above, any sensor that emits a laser beam and is capable of returning the distance of the point detected thanks to the measurement of the airborne time of the reflected beam; this type of analysis differs considerably from other systems such as artificial vision, in that it makes it possible to analyze the space occupied instead of images produced from the environment.”, and [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”).

Regarding Claim 22, Balzani teaches the animal surveillance device according to claim 20, and, further, 
the evaluation unit includes an electronic transit time profile memory (Fig.2; [0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”), 
and the animal surveillance device is further configured to:
store in the transit time profile memory at least one predetermined transit time profile pattern and a location associated with the predetermined transit time profile pattern ([0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, and [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”); 
produce, from a plurality of transit time signals detected over a scanning period, a transit time profile representing the transit time signals during the scanning period ([0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”); 
compare at least one section of the transit time profile with the predetermined transit time profile pattern stored in the transit time profile memory ([0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”); and 
associate, when the at least one section of the transit time profile is found to match the transit time profile pattern, the location stored in the transit time profile memory in respect of the predetermined transit time profile pattern with the at least one section of the transit time profile ( [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”, and [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm; such report is sent to an operator who is thus called on to go and remove the dead animal.”, and [0066] “All the data recorded by the system, like the positions of the dead bodies and the removal times, are logged in a history file, so that they can be consulted subsequently.”).

Regarding Claim 23, Balzani teaches the animal surveillance device according to claim 22, but stops short explicitly disclosing:
compare, when comparing the at least one section of the transit time profile with the predetermined transit time profile pattern stored in the transit time profile memory, a first transit time profile section, a second transit time profile section, and a distance defining a spatial distance between the first transit time profile section and the second transit time profile section with a first section of the transit time profile pattern, a second section of the transit time profile pattern and a predetermined distance defining a distance between the first second of the transit time profile pattern and the second section of the transit time profile pattern; and
associate the location stored in the transit time profile memory in respect of the predetermined transit time profile pattern with the transit time profile when the first transit time profile section is found to match the first section of the transit time profile pattern and the second transit time profile section is found to match the second section of the transit time profile pattern and the distance is found to match the predetermined distance. 

However, Balzani’ Claim 28 discloses 
[0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, 
[0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings”, 
[0016] “emitting a signal indicating the presence of a motionless animal.”, and [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm; such report is sent to an operator who is thus called on to go and remove the dead animal”.

Thus, Balzani teaches the animal surveillance device, capable to identify motionless animals by comparing at least two successive mappings. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention that identification of more than one animal involves matching more than one section of a first successive mapping to more than one section of a second successive mapping by Balzani’s animal surveillance device. As such, Balzani obviates compare, when comparing the at least one section of the transit time profile with the predetermined transit time profile pattern stored in the transit time profile memory, a first transit time profile section, a second transit time profile section, and a distance defining a spatial distance between the first transit time profile section and the second transit time profile section with a first section of the transit time profile pattern, a second section of the transit time profile pattern and a predetermined distance defining a distance between the first second of the transit time profile pattern and the second section of the transit time profile pattern. 

Furthermore, Balzani teaches that the “dead animal” report provides the absolute position of the animals. It would have been obvious for the person of ordinary skill in the art, that identification of more than one animal involves matching coordinates of the sections of the first successive mapping to coordinates of the sections of the second successive mapping, and, consequently, matching distances between the sections of the first successful mapping and the section of the second successful mapping. Therefore, Balzani obviates associate the location stored in the transit time profile memory in respect of the predetermined transit time profile pattern with the transit time profile when the first transit time profile section is found to match the first section of the transit time profile pattern and the second transit time profile section is found to match the second section of the transit time profile pattern and the distance is found to match the predetermined distance.


Regarding Claim 25, Balzani teaches the animal surveillance device according to claim 20, and, further, the electromagnetic radiation is laser radiation ([0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”).

Regarding Claim 26, Balzani teaches the animal surveillance device according to claim 20, and, further, the animal surveillance device according to claim 20, further comprising a traversing device for moving the scanner within the animal housing facility in a traversing direction which is transverse to the scanning direction (Fig. 1; [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”).

Regarding Claim 27, Balzani teaches the animal surveillance device according to claim 20, and, further,
the evaluation unit is configured to record a transit time profile during continuous movement of the scanner along the animal housing facility ([0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”), and
wherein the animal housing facility has a plurality of distinct housing units separated from each other, and the evaluation unit is configured to record, in a single transit time profile, during the traversing movement, the plurality of distinct housing units separated from each other and to compare the transit time profile with a transit time profile pattern stored for the plurality of distinct housing units separated from each other (Figs. 1 and 6; [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”, “[0041] The supporting structure 12 is constituted, for example, by a post-like element 21 that is arranged so as to translate in proximity to the levels of cages 15a, 15b and 15c and in the direction of their length.”, and “[0080] In such variation of embodiment, the scanning means 111 are constituted by a series of telemetry measurement sensors, for example 114, 114a, 114b and 114c, which are supported in a position fixed to the same post-like element 21, mutually spaced apart so that one operates for each one of the rows of cages 15a, 15b and 15c.”).



Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Balzani (US20170006837) in view of Catsimpoolas (US4448150).

Regarding Claim 28, Balzani teaches the animal surveillance device according to claim 26, and, further, 
a neighboring scanner unit besides the scanner unit in respect of the traversing direction (Fig. 2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”), wherein:
the evaluation unit is configured to calculate a neighboring transit time signal from a reception of a signal emitted from the neighboring scanner unit and its transit time (Fig. 2; [0032] “When a single beam is reflected by a body, the sensor detects its angle and distance, measuring its airborne time (using the principle of sonar).”); 
the scanner unit and the neighboring scanner unit with the evaluation unit are configured and interconnected for simultaneous recording of a transit time profile from the transit time signal and of a neighboring transit time profile from the neighboring transit time signal (Fig. 2; [0032] “When a single beam is reflected by a body, the sensor detects its angle and distance, measuring its airborne time (using the principle of sonar).”, and [0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”); and
the evaluation unit is configured to compare the transit time profile and the neighboring transit time profile with each other based at least in part on the spacing and a traversing speed, and to evaluate as sign-of-life signals any transit time signals for which no match can be found in the transit time profile and the neighboring transit time profile ([0013] “Advantageously, a method of detecting dead animals in a farm by way of an apparatus as described above is characterized in that it comprises the following operations: performing periodically a mapping of the space of the farm intended to be occupied by animals raised there, comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”).

Balzani failed to explicitly disclose that the neighboring scanner unit is arranged flush with the scanner unit in respect of the traversing direction and spaced a distance apart from it in the traversing direction.

Catsimpoolas discloses the neighboring scanner unit arranged flush with the scanner unit in respect of the traversing direction and spaced a distance apart from it in the traversing direction ([6; 45-49] “FIG. 5 represents a perspective transparent view of a wedge-shaped cage 32 which fits into the cage support 24. Fiber optic filaments are routed along the lateral sides of the cages. A first end of each is located at a lens 66 for transmission or reception of light from the cage.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’ animal surveillance device with Catsimpoolas’ disclosure.

Indeed, Balzani already pointed out that [0067] “it is not possible to establish whether the outlines detected are in motion, it is not possible to detect outlines that are covered by what is called a “shadow cone” of other outlines, as shown for the purpose of example in FIG. 4 with the dotted line 40, which is illustrative of a detection signal that, if it encounters a first animal 19, cannot reach a second animal 18 that is behind the first, thus defining a shadow cone, i.e. a space not reached by the detection signal.”, and, furthermore, [0070] “For these reasons the two-dimensional laser scanner 14 must continue to read the same area for a sufficient period, or it must be positioned at different viewpoints, in order to perform multiple scans of the same area.”

Catsimpoolas, on the other hand, discloses a plurality of fiber optic filaments, spaced from each other, and arranged at the same height from a surface of interest – a floor of the cage.

The person of ordinary skill in the art would have been motivated to modify Balzani’s teachings with Catsimpoolas’ disclosure to predictably improve motion detection in an animal housing unit and alleviate the effect of the shadow cone.

Regarding Claim 29, Balzani in view of Catsimpoolas teaches the animal surveillance device according to claim 28, and, further,
the neighboring scanner unit transmits and receives in a neighboring scanner which runs non-parallel to the scanner of the scanner unit and which lies in a level plane with the scanner and the traversing direction, wherein the neighboring scanner is oriented such that, a neighboring scanner radiation direction is at an angle to a scanner radiation direction (Catsimpoolas’ [7, 6-9] “FIG. 6 shows a horizontal cross-section of the cage 32 and the central core 28. In this view, a fiber optic bundle 38 is depicted in the correct angular position for use in sensing a laboratory animal located in the cage.”), and

the evaluation unit is configured to compare the transit time profile and the neighboring transit time profile with each other on the basis of the transit time signal, the neighboring transit time signal, the spacing between the scanner unit and the neighboring scanner unit, and the angle between the scanner and the neighboring scanner based at least in part on the spacing and the traversing speed, and to evaluate as sign-of-life signals any transit time signals for which no match can be found in the transit time profile and the neighboring transit time profile (Balzani’s [0013] “Advantageously, a method of detecting dead animals in a farm by way of an apparatus as described above is characterized in that it comprises the following operations: performing periodically a mapping of the space of the farm intended to be occupied by animals raised there, comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”, and [0071]” By way of an analysis software package, the different scans are superimposed and compared, with elimination of all the outlines that have moved during the observation period.”)


Regarding Claim 30, Balzani in view of Catsimpoolas teaches the animal surveillance device according to claim 20, and, further,
the electromagnetic radiation has a wavelength in a range which is not visible to a hen (Catsimpoolas’ [6; 7-9] “The light is infrared so that it will not disturb the animals, and that they may not see it.”).

Regarding Claim 31, Balzani in view of Catsimpoolas teaches the animal surveillance device according to claim 20, and, further,
each scanner unit emits a one-dimensional electromagnetic beam with a constant angular orientation (Balzani’s [0102] “It should be understood that the scanning means, other than being two-dimensional, can also be three-dimensional scanning means or even have a single beam, which are in any case used with a method according to the invention.”, and Catsimpoolas’ Fig. 6 and Claim 3 “a. fiber optic filaments bundles for transmission of light to and from the cages, the fiber optic filaments bundles terminating at different cage levels of the central core;”).

Regarding Claim 32, Balzani in view of Catsimpoolas teaches the animal surveillance device according to claim 20, and, further,
each scanner unit emits a pulsed electromagnetic beam (Catsimpoolas’ [6; 36-39] “Since light travels through the fiber optics virtually instantaneously, light impulses from the laser can be transmitted and read through each cage on a very rapid basis.”).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Balzani (US20170006837) in view of Hartung (US20190307106).

Regarding Claim 33, Balzani teaches the animal surveillance device according to claim 20, but stops short disclosing a contactlessly measuring temperature sensor is arranged for temperature measurement along the scanning direction and adjacent to or coaxially with the scanner.

However, Hartung discloses [0034] “a robot, adapted to move through the shed, said robot comprising at least two cameras, one of which is a thermal camera;”, and [0045] “the at least two cameras provide for a plurality of coupled images, one image being a thermal image”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’s animal surveillance device with Hartung’s thermal sensor.

Balzani already admitted about his method of using only a laser scanner for detecting dead animals: [0076] “it may happen that false reports are made in the event of low visibility”. 

Hartung, on the other hand, stresses [0046] “It is an advantage of this embodiment that the use of coupled images, being typically images taken at substantially the same moment and showing substantially the same objects, allow to gather relevant information of the objects. Preferably, said coupled images are taken at the same moment and show the same objects. More in particular, the combination of a photo taken by a video camera with a thermal photo of the same objects allows the recognition of animals and a comparison e.g. their body temperature. This allows detecting of feverish animals, as well as dead animals,”.

The person of ordinary skill in the art would have been motivated to modify Balzani’s animal surveillance device with Hartung’s disclosure to predictably improve reliability of dead animals detection. As such, Balzani modified in view of Hartung obviates a contactlessly measuring temperature sensor is arranged for temperature measurement along the scanning direction and adjacent to or coaxially with the scanner.

Regarding Claim 34, Balzani in view of Hartung discloses the animal surveillance device, and, further,
the temperature sensor is in signal communication with the evaluation unit, and the evaluation unit is configured to associate with one another a signal detected by the scanner and a signal detected simultaneously by the temperature sensor (Hartung’s [0046] “More in particular, the combination of a photo taken by a video camera with a thermal photo of the same objects allows the recognition of animals and a comparison e.g. their body temperature. This allows detecting of feverish animals, as well as dead animals,”, and [0074] “The processing engine is programmed with software that when run on the processing engine can analyse a plurality of coupled images from at least two cameras to monitor the welfare of livestock for intensive meat production in a shed.”).

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Balzani (US20170006837) in view of Le (US20170291575).

Regarding Claim 36, Balzani teaches the animal surveillance device according to claim 20, but fails to disclose explicitly the evaluation unit is configured to calculate a position of the scanner along a traversing path and to associate that position with the transit time profile at least partially based on one or both of a regular time interval measured by a counting means or a regular spatial interval measured by the counting means between the structures detected by the scanner.

However, Balzani teaches: [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm;”

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the dead animal report with “the absolute position of the animal” in the stacked cages implies that the evaluation unit has calculated a position of the scanner in relation to the stacked cages and has connected this position to a repetitive portion of the scan (which was identified as a dead animal). Thus, Balzani obviates the evaluation unit is configured to calculate a position of the scanner along a traversing path and to associate that position with the transit time profile.

Still, Balzani failed to obviate that the calculated position at least partially based on one or both of a regular time interval measured by a counting means or a regular spatial interval measured by the counting means between structures detected by the scanner.

However, as Balzani teaches the “dead animal” report specifying the absolute position of the animal in the stacked cages, the person of ordinary skill in the art would have recognized that such report involves knowledge of a position of the scanner in relation to the stacked cages, and, consequently, an existence of a sensor providing information about the scanner position in relation to the stacked cages. Balzani discloses that the scanner is displaced along the stacked cages by a toothed belt, but Balzani is silent about the belt sensor and the belt sensor’s properties.

Le teaches a belt sensor, providing information about a position of the scanner along a traversing path at least partially based on one or both of a regular time interval measured by a counting means or a regular spatial interval measured by the counting means ([0025] “With reference to FIGS. 3 and 5, the sensor 16 may include a sensing element 68, a signal processing 70,”, and [0031] “FIG. 7 illustrates a flowchart of an example process 300 that may be executed by the belt assembly 10. The processor 84 may be programmed to execute the process 300. The process 300 may calculate a current length paid out, referring to the current length of the webbing 22 paid out.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’s belt means with Le’s belt assembly sensor as Le, contrary to Balzani, provides ample information about the belt assembly sensor structure and properties.

Balzani’s belt means 22, as shown in Fig. 1, move the two-dimensional scanning means 11 to discover dead animals and provide dead animals “absolute position”. The person of ordinary skill in the art would have been strongly motivated to modify Balzani’s belt means with Le’s belt assembly sensor to accurately measure displacement of the scanning means, and, ultimately, assure providing “absolute position” of the discovered dead animals. 

Balzani, modified in view of Le, failed to disclose explicitly that one or both of the regular time interval measured by the counting means or the regular spatial interval measured by the counting means are measured between the structures detected by the scanner.

However, Balzani’s scanning means count motionless animals (Balzani’s Claim 28) in an animal housing, formed by periodical stacks of cages (Balzani’s Fig. 6; [0080] “the rows of cages 15 a, 15 b and 15 c.”). It would have been obvious to the person of ordinary skill in the art that, besides motionless animals, Balzani’s scanning means will count structural elements of the animal housing like, for example, vertical struts. Further, it would have been obvious to the person of ordinary skill in the art that the counted vertical struts are periodical in space (see Balzani’s Fig. 6), and they provide for reference markers.

On the other hand, Le’s belt assembly sensor counts the reference markers on the belt. The belt moves the scanning means along the periodical stacks of cages (Balzani’s Fig. 6). The counted reference markers on the belt provide for calculation of the scanning means displacement along the periodical stacks of cages and, ultimately, for calculation of absolute position of discovered dead animals. 

The person of ordinary skill in the art would have recognized similarity between counting periodically spaced reference markers on the belt and counting periodically spaced struts in the housing to define the scanning means displacement. Furthermore, the person of ordinary skill in the art would have been motivated to use the counted vertical struts to calculate the scanning means displacement (and dead animal absolute location) in case of Le’s belt assembly sensor failure. Usage of the counted vertical struts to calculate the scanning means displacement predictably improves the overall reliability of the animal surveillance device. 

Thus, Balzani and Le obviate that one or both of a regular time interval measured by a counting means or a regular spatial interval measured by the counting means are measured between the structures detected by the scanner.


Regarding Claim 37, Balzani teaches the animal surveillance device according to claim 20, and, further,
a transmission element driven by a drive unit or a passively driven transmission element (Fig. 1; [0051] “The hoppers are loaded with the fodder in a preset starting position, and are moved by way of a chain, which is actuated by a motor located on one of the two sides in a fixed position.”, [0052] “Such column, with its movement means, lends itself well to the use of the apparatus 10 according to the invention as described above.”, [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”, and [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”).

But Balzani failed to disclose 
a sensor coupled to the transmission element for measuring a distance travelled by the transmission element, 
wherein the evaluation unit is in signal communication with the sensor and is configured to determine, from a distance signal received from the sensor, a position of the scanner along a path of travel and to associate that position with the transit time profile.

Le discloses a sensor coupled to the transmission element for measuring the distance travelled by the transmission element (Fig. 4B; [0012] “The sensor 16 of the belt assembly 10 determines the length of the webbing 22 paid out of the belt retractor 14.”, and [0028] “As another example, the sensor 16 may be an optoelectronic proximity sensor 74. The optoelectronic proximity sensor 74 senses the absence or presence of the markers 24 by using a light transmitter 76, e.g., laser or infrared, and a photoelectric receiver 78.”), wherein 
the evaluation unit is in signal communication with the sensor and is configured to determine, from a distance signal received from the sensor, a position of the scanner along a path of travel and to associate that position with the transit time profile ([0025] “With reference to FIGS. 3 and 5, the sensor 16 may include a sensing element 68, a signal processing 70,”, and [0031] “FIG. 7 illustrates a flowchart of an example process 300 that may be executed by the belt assembly 10. The processor 84 may be programmed to execute the process 300. The process 300 may calculate a current length paid out, referring to the current length of the webbing 22 paid out.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’s belt with Le’s belt assembly sensor.

Balzani’s belt means 22, as shown in Fig. 1, move the two-dimensional scanning means 11 to discover dead animals and provide dead animals “absolute position”. Thus, the person of ordinary skill in the art would have been strongly motivated to modify Balzani’s belt means with Le’s belt assembly sensor to accurately measure displacement of the scanning means relative to the stacked cages, and, ultimately, assure providing “absolute position” of the discovered dead animals in the stacked cages.

Furthermore, Balzani pointed at a possibility to use “a toothed belt”. As the belt’s teeth could serve as markers, Balzani’s animal surveillance device is ready for improvement, and such improvement yields predictable results – accurately measured displacement of the animal surveillance device. 


Regarding Claim 38, Balzani teaches an animal surveillance device for detecting stationary objects in a poultry house comprising:
a noncontact scanner adapted to emit electromagnetic radiation and to receive a reflection of the electromagnetic radiation (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”), 
the scanner including at least one scanner unit comprising a transmitter for transmitting an electromagnetic scanning beam in a predetermined direction and a receiver for receiving a reflection of the scanning beam from the predetermined direction (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”, [0030] “The term ‘telemetry measurement sensor’ is used to indicate a sensor that is capable of detecting the distance of solid bodies by emitting rays whose path can be established.”, and [0031] ‘’The term ‘two-dimensional laser scanner’ is used to indicate a device that is capable of detecting solid bodies within its range, by way of the reflection of a series of laser beams”);
such that the scanner is adapted to move along a row of cages or housing units and produces and analyses a single transmit time profile for the row of cages or housing units to determine a location precisely to localise an animal that has been identified ( [0044] Such means 23 for translation from top to bottom and vice versa are constituted, for example, by a carriage 24 with an electric gearmotor 25 on board which is adapted to drive a toothed belt with an omega-shaped path [0045] Alternatively, such means for translation from top to bottom and vice versa are constituted by a carriage 24 with an electric gearmotor 25 on board which is adapted to drive a rack-and-pinion system. [0058] The supporting structure 12, thanks to the means for translation, in parallel to the direction of the length of the cages 15, of the post-like element 21, and thanks to the means 23 for translation from top to bottom and vice versa for the carriage 24, makes it possible to use a single telemetry measurement sensor 14, moved in a preset manner. Fig. 1; [0051] “The hoppers are loaded with the fodder in a preset starting position, and are moved by way of a chain, which is actuated by a motor located on one of the two sides in a fixed position.”, [0052] “Such column, with its movement means, lends itself well to the use of the apparatus 10 according to the invention as described above.”, [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”, and [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”;

a traversing device for moving the scanner within the poultry house in a traversing direction which is transverse to the predetermined direction (Fig. 1; [0051] “The hoppers are loaded with the fodder in a preset starting position, and are moved by way of a chain, which is actuated by a motor located on one of the two sides in a fixed position.”, [0052] “Such column, with its movement means, lends itself well to the use of the apparatus 10 according to the invention as described above.”, [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”, and [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”);
record, in a calibration mode, a first transit time profile and to store the first transit time profile as a transit time profile pattern in the transit time profile memory (Figs. 1-2; [0055] ”The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”, and [0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”. Note the first scan is the scan in calibration mode); and 
record, in a surveillance mode, a second transit time profile and then any further transit time profiles, and to compare the second transit time profile and each further transit time profile with the transit time profile pattern (Figs. 1-2; [0055] ”The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”, [0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings”, [0016] “emitting a signal indicating the presence of a motionless animal.”, and [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm; such report is sent to an operator who is thus called on to go and remove the dead animal”. Note that multiple scans are performed and any scan after first scan and be scanning in surveillance mode).

and an electronic evaluation unit in signal communication with the scanner and adapted to evaluate the signals received from the scanner (Fig. 2; [0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”, [0056] “At the end of the translation of the post-like element 21, the onboard electronic unit 26 establishes a wireless connection to a server 33 that can be reached by way of a public internet address.”);
wherein the evaluation unit is configured to calculate a transit time signal from the reflected signal emitted from the scanner unit and from a transit time of the signal and to produce a transit time profile for the scanner unit from the transit time signal received over a period ([0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”).
Balzani teaches the animal surveillance device, but stops short explicitly disclosing the evaluation unit includes a counting means and is configured to store in the counting means the number of structures detected at regular time intervals and/or at regular spatial intervals by the scanner. 
However, Balzani already admitted counting dead animals for a status report: [0063] “By then suitably comparing the sequence of mappings, outlines that are motionless for a determined period of time are reported as possibly dead animals.”, and [0066] “All the data recorded by the system, like the positions of the dead bodies and the removal times, are logged in a history file, so that they can be consulted subsequently.” 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Balzani’s counting means will count the motionless dead animals together with the motionless structures of the stacked cages. Furthermore, Balzani’s Figs. 1 and 6 clearly show periodical structure of the stacked cages. The person of ordinary skill in the art would have recognized that the motionless structures of stacked cages, identified by the scanning means, will display regular spatial intervals. 

Thus, Balzani obviates the evaluation unit includes a counting means and is configured to store in the counting means the number of structures detected at regular time intervals and/or at regular spatial intervals by the scanner.


Balzani failed to disclose
a sensor coupled to the traversing device driven by a drive unit or to a passively driven traversing device for measuring a distance travelled by the traversing device,
wherein the evaluation unit is in signal communication with the sensor and is configured to determine, from a distance signal received from the sensor, a position of the scanner along a path of travel and to associate that position with the transit time profile.

Lee teaches a sensor coupled to a traversing device driven by a drive unit or to a passively driven traversing device for measuring a distance travelled by the traversing device (Fig. 4B; [0012] “The sensor 16 of the belt assembly 10 determines the length of the webbing 22 paid out of the belt retractor 14.”, and [0028] “As another example, the sensor 16 may be an optoelectronic proximity sensor 74. The optoelectronic proximity sensor 74 senses the absence or presence of the markers 24 by using a light transmitter 76, e.g., laser or infrared, and a photoelectric receiver 78.”);
wherein the evaluation unit is in signal communication with the sensor and is configured to determine, from a distance signal received from the sensor, a position of the scanner along a path of travel and to associate that position with the transit time profile ([0025] “With reference to FIGS. 3 and 5, the sensor 16 may include a sensing element 68, a signal processing 70,”, and [0031] “FIG. 7 illustrates a flowchart of an example process 300 that may be executed by the belt assembly 10. The processor 84 may be programmed to execute the process 300. The process 300 may calculate a current length paid out, referring to the current length of the webbing 22 paid out.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’s belt with Le’s belt assembly sensor.

Balzani’s belt moves the two-dimensional scanning means to discover dead animals and provide dead animals “absolute position”. Thus, the person of ordinary skill in the art would have been strongly motivated to modify Balzani’s belt with Le’s belt assembly sensor to accurately measure displacement of the scanning means, and, ultimately, assure providing “absolute position” of the discovered dead animals.

Furthermore, Balzani already pointed at a possibility to use “a toothed belt”. As the belt’s teeth could serve as markers, Balzani’s animal surveillance device is ready for improvement, and such improvement yields predictable results – accurately measured displacement of the animal surveillance device. 
Response to Arguments
Applicant's arguments regarding claims have been fully considered but they are not persuasive. 
Regarding Claim 20 and 38, applicant argues about counting structures. See para 53 and note, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles. Note a map is created and also note that it is possible to reach all the cages. A person of ordinary skill in the art would know that it is obvious that the cages are counted because if there is no counting then there will be no way to find out if all cages were reached or not. The scanning is performed in regular time intervals therefore it is obvious that the structures are scanned in regular time interval.
Arguments regarding claim 28-32 are moot because Catsimpoolas was merely cited to teach that neighboring scanner unit is arranged flush with the scanner unit. It was not used to teach transmit time profile pattern and similarly Hartung was not cited to teach transmit time profile pattern. Therefore arguments regarding claims 33-34 is also moot. Balzani was cited to teach transmit time profile pattern (see page 6 of office action).
Arguments regarding claim 36-38 is not persuasive. There are two factors that are relied upon to determine if an art can be used as prior art. One is analogous art and the other is to solve a common problem. Le solves the common problem which is providing information about a position of the scanner. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170184399
US5412420 teach LIDAR detecting stationary objects.
US5474085 teaches thermographic sensing of livestock.
US20100246970
US20160363692 - livestock counting.
US20180281472 — a belt assembly with an optical sensor.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/             Examiner, Art Unit 3645                                                                                                                                                                                           /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645